Citation Nr: 9923662	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  98-05 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for bilateral 
metatarsalgia with pes cavus, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active duty from August 1989 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

REMAND

The veteran asserts that his bilateral metatarsalgia with pes 
cavus is more disabling than currently evaluated.  
Accordingly, the Board finds that the veteran's claim for an 
increased rating is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  

The Board observes that VA has a duty to assist the veteran 
in the development of facts pertinent to his claim.  38 
U.S.C.A. § 5107(a).  The duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA 
examinations.  This duty is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
This duty also includes providing additional VA examinations 
by a specialist when recommended.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).  In this regard, the Board notes that in 
August 1998 the VA underwent a neurological examination.  
Although the examination did not reveal any objective 
evidence of peripheral neuropathy, the VA neurologist did 
recommend that the veteran undergo nerve conduction and 
electromyographic studies of both lower extremities.  
However, a review of the claims file reveals that no such 
testing is of record.

Accordingly, the case is hereby REMANDED to the RO for the 
following:

1.  All pertinent VA medical records not 
already in the claims file should be made 
of record. 

2.  The veteran should be afforded VA 
orthopedic and neurologic examinations to 
determine the current severity of the 
veteran's service-connected foot 
disability.  The claims file should be 
made available to the examiners, and all 
appropriate special studies and tests 
should be accomplished (with special 
attention to nerve conduction and 
electromyographic studies of both lower 
extremities).  Appropriate range of 
motion studies should also be 
accomplished, and the examiner should 
report any findings of additional 
functional loss due to pain, fatigue, 
weakness or incoordination, including 
whether such would be expected during 
flare-ups.  After reviewing the claims 
file and examining the veteran, the 
examiner should expressly state whether 
the veteran suffers from neurologic 
disability of the feet.  The examiners 
are also requested to state the impact, 
if any, of the veteran's foot disability 
on his employment.

4.  After completion of the above, the 
expanded file should be reviewed by the 
RO and the veteran's claims reexamined.  
The veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The purpose of this remand is to assist the veteran and to 
clarify questions of a medical nature.  The Board intimates 
no opinions as to the eventual determinations to be made.  
The veteran and his representative are free to submit 
additional evidence and argument in connection with the issue 
on appeal.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


